Citation Nr: 9935542	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-13 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for a bladder 
dysfunction, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1972 to 
May 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) July 1996 rating decision which denied a 
compensable evaluation for a bladder dysfunction.

In March 1997, the RO increased the evaluation of the 
veteran's service-connected bladder dysfunction from 0 to 10 
percent.  In September 1997, the RO again increased the 
evaluation for his bladder dysfunction from 10 to 20 percent.  
On a claim for an original or increased rating, the veteran 
is generally presumed to be seeking the maximum benefit 
allowed by law; thus, it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board observes that, by March 1997 rating decision, the 
RO granted service connection for the veteran's bowel 
dysfunction and assigned it a 10 percent disability 
evaluation.  By VA Form 9, received in April 1997, the 
veteran filed a notice of disagreement with the RO's 
assignment of a 10 percent evaluation for his service-
connected bowel dysfunction.  In September 1997, the RO 
issued a statement of the case, reflecting a decision by a 
hearing officer, which increased the evaluation for his bowel 
dysfunction from 10 to 30 percent.  No additional 
correspondence with regard to the issue of an increased 
evaluation for a bowel dysfunction was received from either 
the veteran or his representative until September 1999, when 
the veteran requested such in a statement in support of claim 
(VA Form 21-4138).

The veteran's statement in support of claim could be 
construed as a substantive appeal as to the issue of an 
increased evaluation for his service-connected bowel 
dysfunction.  However, it was received more than one year 
after the March 1997 rating decision, and more than 60 days 
after the September 1997 statement of the case.  38 U.S.C.A. 
§ 7105(b)(1),(d)(3) (West 1991); 38 C.F.R. § 20.302 (1998).  
The Board accordingly finds that the sole issue on appeal is 
that of entitlement to an increased rating for bladder 
dysfunction.

The Board also notes that a claim for entitlement to 
individual unemployability was received from the veteran in 
September 1999.  This issue has been neither procedurally 
prepared nor certified for appellate review, and therefore 
will not be addressed by the Board.


FINDINGS OF FACT

1.  The veteran's service-connected bladder dysfunction is 
productive of urinary incontinence which requires him to wear 
absorbent materials which must be changed three to four times 
a day.

2.  His service-connected bladder dysfunction is not shown to 
be productive of urinary incontinence which requires him to 
wear an appliance or absorbent materials which must be 
changed more than four times a day.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 40 percent for a 
bladder dysfunction have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991& Supp. 1998); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.41, 
4.42, 4.115b, Diagnostic Code 7542 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the symptoms associated with his 
bladder dysfunction are more disabling than reflected by the 
currently assigned 20 percent disability evaluation.  Thus, 
he maintains that an increased evaluation is warranted for 
his bladder dysfunction.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation is well grounded under 
38 U.S.C.A. § 5107(a), as it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his bladder dysfunction (within the competence of 
a lay party to report) is sufficient to well ground his 
claim.  Thus, the Board finds that the facts relevant to the 
issue on appeal have been properly developed and that the VA 
duty to assist the veteran has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1998).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The schedular criteria for evaluation of disabilities of the 
genitourinary system were changed, effective February 17, 
1994.  The Board notes that, as the veteran's initial claim 
for service connection for a bladder dysfunction was received 
in July 1994, it will be evaluated under the revised rating 
criteria of 38 C.F.R. § 4.115b (1998).

The veteran's service-connected bladder dysfunction is 
currently rated under Diagnostic Code 7542.  The Rating 
Schedule provides that a bladder dysfunction shall be rated 
as voiding dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic 
Code 7542 (1998).  Under this code, a 20 percent disability 
rating is assignable when urinary incontinence requires the 
wearing of absorbent materials which must be changed less 
than two times per day, or when the daytime voiding interval 
is between one and two hours, or when the veteran awakens to 
void three to four times a night.  A 30 percent disability 
rating is assignable when there is urinary retention 
requiring intermittent or continuous catheterization, or 
there are recurrent symptomatic urinary tract infections 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  A 40 percent disability rating is assignable 
when urinary incontinence requires the wearing of absorbent 
materials which must be changed to two to four times a day, 
or the daytime voiding interval is less than one hour, or the 
veteran awakens to void five or more times a night.  A 60 
percent rating is assignable when urinary incontinence 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times a day.  
38 C.F.R. § 4.115b (1998).

Historically, the Board notes that the RO granted service 
connection for the veteran's bladder dysfunction by March 
1995 rating decision.  A noncompensable evaluation was 
assigned at that time.

As noted earlier, by July 1996 rating decision, the RO denied 
a compensable evaluation for the veteran's service-connected 
bladder dysfunction.  The veteran appealed this decision.

Private medical records, dated from June 1994 to May 1995, 
from Saint Joseph Medical Center, show that the veteran was 
seen with complaints of urinating difficulties in June 1994.  
Following an examination, the assessment was rule out cauda 
equina syndrome.  In an attempt to restore his bladder 
control, he then underwent a bilateral decompressive lumbar 
laminectomy and a transdural removal of an intraspinal 
extradural fibrous mass at that time.  A May 1995 record 
shows that he required the use of medication to urinate.

VA outpatient treatment records, dated from April 1995 to 
July 1997, show that, in April 1995, the veteran reported 
that he had had to catheterize himself for the two months 
following his surgery.  He also reported that he continued to 
have voiding difficulties.  In August 1995, he reported that 
he had been able to urinate on his own since August 1994.  A 
March 1996 record shows that he was negative for 
incontinence.  In March 1997, he reported that he had bladder 
problems which included a decreased sensation and difficulty 
feeling when his bladder was full.  A June 1997 record shows 
that he wore diapers and that he had bladder incontinence at 
night.

On VA medical examination in May 1996, the veteran was 
diagnosed as having bladder incontinence.

On VA medical examination in December 1996, the veteran 
reported that he voided every two hours during the day and 
two to three times each night.  He also reported that he had 
some stress incontinence when he coughed or sneezed.  
Examination of his bladder revealed that he voided every two 
hours and that he had mild pelvic pain which was relieved 
with urination.  The pertinent diagnosis was neurogenic 
bladder by history.

At his July 1997 hearing, the veteran testified that he wore 
a diaper and that he did not experience any sensation when he 
needed to urinate.  He also testified that he urinated every 
two hours during the day and three to four times each night.  
He reported that urinary leakage required him to change his 
absorbent pads three to four times each day.  He also 
reported that he had been unemployed since 1995 and that he 
had resigned from his last job because of his back.  He 
indicated that he had not been hospitalized since 1994.  He 
also indicated that had applied for Social Security 
Administration (SSA) disability benefits.

Upon close review of the claims folder, the Board finds that 
the evidence supports a 40 percent evaluation for the 
veteran's service-connected bladder dysfunction.  A 40 
percent evaluation is warranted when the evidence shows that 
a bladder dysfunction is productive of urinary incontinence 
which requires the wearing of absorbent materials which must 
be changed two to four times a day.  Recent evidence reveals 
precisely this.  In particular, the VA outpatient records 
show that the veteran's bladder dysfunction required him to 
wear diapers in June 1997.  In addition, he testified that he 
continued  to wear diapers at the time of his July 1997 
hearing.  He also testified that urinary leakage required him 
to change his absorbent pads three to four times each day.  
The Board finds that the veteran's testimony is credible, and 
that his bladder dysfunction is productive of urinary 
incontinence which requires him to wear absorbent materials 
which must be changed from two to four times a day.  Thus, 
the symptoms associated with his bladder dysfunction appear 
to more nearly approximate the 40 percent evaluation under 
Diagnostic Code 7542.

It is observed that an evaluation in excess of 40 percent is 
not warranted for the veteran's service-connected bladder 
dysfunction.  A 60 percent evaluation requires the evidence 
to show that his bladder dysfunction is productive of urinary 
incontinence which requires him to wear an appliance or 
absorbent materials which must be changed more than four 
times a day.  In this case, the recent evidence is devoid of 
any report or finding that the veteran wears an appliance.  
Moreover, as reported above, his credible testimony shows 
that he changes his absorbent pads three to four times each 
day.  As such, it has not been shown that he changes his 
absorbent pads more than four times a day.  Therefore, an 
evaluation in excess of 40 percent is not warranted for his 
bladder dysfunction under Diagnostic Code 7542.

The Board has considered rating the veteran's bladder 
dysfunction on an extraschedular basis under the provisions 
of 38 C.F.R. § 3.321(b)(1) (1998).  This permits adjusting a 
rating in an exceptional or unusual case where application of 
the schedular criteria are impractical.  In the case at hand, 
the evidence does not show that the veteran has recently been 
hospitalized frequently for his bladder dysfunction.  In 
addition, while he testified that he had not been employed 
since 1995, he also testified that he had resigned from his 
last job because of his back.  As such, it has not been 
demonstrated that his bladder dysfunction specifically causes 
a marked interference with his employment.  Thus, the recent 
evidence of record reflects that the overall disability 
picture does not seem to rise to a level which would warrant 
an evaluation in excess of 40 percent.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 3.321(b)(1) (1998).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but no 
section provides a basis on which to assign higher disability 
evaluation than the one set forth above.

The Board notes that the veteran testified that he had 
applied for SSA disability benefits.  To that extent, the 
Board also notes that he did not indicate that there were any 
SSA records in existence which pertained to his service-
connected bladder dysfunction.  Thus, there is no basis for 
further development of the record to obtain records from SSA.  
See Brock v. Brown, 10 Vet. App. 155 (1997).










ORDER

An increased rating to 40 percent for bladder dysfunction is 
granted, subject to the law and regulations governing the 
payment of monetary awards.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals







